DETAILED ACTION
Response to Arguments
Applicant’s arguments/amendments filed on 3/9/2022 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Jensen (US 2008/0175587).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2005/0200944) in view of Sayeed et al (US 2014/0328583) and Sasaki (US 2001/0050806) and Jensen (US 2008/0175587).
1). With regard to claim 1, Kobayashi et al discloses a system (Figure 1) comprising: 
a processing device (Control Unit 12); and 
monitor optical signals (and Photo diode 11B monitors the reflection signals from the transmission line 13/14/15 etc.; photo diode 11A monitors the output signal from the amplification unit 1) transmitted along an optical fiber link (13/14/15) from an output port of a first card (the card associated with the amplification unit 1) to an input port of a second card (the card that receives the optical signal transmitted along the fiber 14 and connector 15 etc. The system is used for optical signal transmission; it is inherent that a node etc. is associated with the connector 15); 
in response to detecting a fiber disconnection state when an amplifier of the first card is in a normal operating condition ([0030], [0036] and [0042]-[0051], and Figures 2 and 3 show “thresholds” for the comparison), cause the amplifier of the first card to enter a forced Automatic Power Reduction (APR) condition ([0018], [0031] and [0042] etc., “the control unit 12 preferably controls the pumping light source 9B and 10 so that the output from the pumping light sources 9B and 10 is reduced or halted when the control unit 12 determines that there is a connector disengagement”), wherein the forced APR condition is configured to allow for an uninterrupted debugging procedure (the output power is not completely shut down, the photodiodes are still monitoring the signal powers; therefore, it is obvious to one skilled in the art that the forced APR condition is configured to allow for an uninterrupted debugging procedure); and 
return the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared ([0042], “Once the connector disengagement is rectified, monitoring of connector disengagement is resumed”).
Kobayashi et al does not expressly disclose that a memory device configured to store a computer program having instructions that, when executed, cause the processing device to perform the monitoring, detecting and returning etc. procedures; and Kobayashi et al also does not expressly indicate an uninterrupted debugging procedure, perform the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection, wherein the fiber disconnection state is based on both monitored optical signals at the output port of the first card and the input port of the second card.
Regarding the memory storing a computer program etc., Sayeed et al discloses a system/method in which “In some embodiments, at least one of the modules has a back-reflector photodiode on an output port to detect back-reflection coming into the port. Some embodiments may include at least one instruction to reduce output power in order not to damage the modules” ([0011]) and “Some EFDAs have built-in back-reflector photodiodes on the output port that can detect any amount of back-reflection coming to that port. If the amount of back reflection is too high, the EFDA output power can be reduced using Automatic Power Reduction (APR)” ([0031], also refer to [0055] and [0056]); and Sayeed et al also discloses a memory device configured to store a computer program having instructions that, when executed, cause the processing device to perform the functionality described ([0025], [0061] and [0062]; and claim 27 etc.).
An implemented computer program/software would perform same function of a hardware for better adaptability, flexibility, controlling, and less expense. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer program stored in a memory as taught by Sayeed et al to the system/method of Kobayashi et al in order to enhance the controllability, reduce cost, and improve the adaptability and flexibility of the optical communication system.
Regarding the uninterrupted debugging procedure and issue of lower Optical Return Loss (ORL) or higher back-reflection, first, Kobayashi et al discloses that different back-reflections (higher or lower loss/reflections) can be used to determine whether a fiber is engaged or disengaged (Abstract, Figures 2 and 3, [0042]-[0051]), that is, Kobayashi et al discloses an issue of lower Optical Return Loss (ORL) or higher back-reflection. Second, Sasaki discloses an optical fiber “applied in an optical communication system using the wavelength division multiplexing method”, and PIN-PD (32) monitors optical signals reflected from connector etc., and PIN-PD monitors transmitted optical signals; the forced auto power reduction (APR) condition ([0009], [0048]-[0054], and Figure 3, steps S3 and S4, the step S4 reduces the power) allows for an uninterrupted debugging procedure (steps S5->S6->S7 and S7->S5 loop), and return the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared (step S7 and step S8), and perform the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection ([0049]-[0054] and Figure 3, in the power reduce mode or APR, the comparator/controller 36 determines whether the optical connector 12 is in a disconnected state or in a connected state based on monitored optical return loss or back-reflection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sasaki to the system/method of Kobayashi et al and Sayeed et al so that the amplifier continues to output optical signals with reduced power, and the monitoring mechanism continues to monitor the reflected signals, and then a connected state/status can be quickly and easily identified, and a normal operating can be quickly restored.
Regarding monitoring input and output powers, it is common to monitor optical signals at the output port of a first card and the input port of a second card so to determine the disconnection state between the two cards. E.g., Jessen discloses an optical communication system/method (Figures 5 and 9), in which a disconnection state is based on both monitored optical signals at the output port (monitored by power detector 508 at port 538, or 513 at port 542) of the first device/card (e.g., 502, or 504) and the input port (monitored by power detector 512 at port 530, or 509 at port 526) of the second device/card (e.g., 504, or 502; Figure 6A and 6B); also refer to Figures 9 and 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the monitoring schemes taught by Jensen to the system/method of Kobayashi et al and Sayeed et al and Sasaki so that disconnection state can be more accurate/reliable determined by monitoring both optical signals at the output port of the first card and the input port of the second card. 
2). With regard to claim 2, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the fiber disconnection state is detected at a start of a fiber fault (Kobayashi: Sayeed: [0012] detecting fault. Jensen: Figures 5 and 9), a fiber cleaning procedure, or a fiber maintenance procedure (Kobayashi: [0006] and [0042], maintenance procedure. Jessen: Figures 5, 6, 9 and 10).
3). With regard to claim 5, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the optical signals include a substantially full spectrum including traffic channels (as shown in Figure 1 of Kobayashi, and Figure 1 of Sasaki, the input signals to the amplifier do not change; only the pump power is reduced, or the power output from the amplifier is reduce. The traffic channels do not change, and the outputs from the amplifier still have “full spectrum”) and/or Amplified Spontaneous Emission (ASE)-loaded channel holders.
4). With regard to claim 8, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the first card is part of a first node (e.g., Figure 1 of Kobayashi, the first card “1” is part of the first node. Jensen: Figures 5 and 9) and the second card is part of a second node (Kobayashi: the node connected to connector 15), and wherein the optical fiber link (Kobayashi:14 etc.) is an inter-nodal link.
5). With regard to claim 9, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the forced APR condition includes operating the amplifier of the first card at a level below a fiber-damage threshold and an eye-damage threshold (Kobayashi: [0006], preventing damage to eye and skin; and enhance safety [0012], [0021] and [0022],then it is obvious the power output from the amplifier is at a level below a fiber-damage threshold and an eye-damage threshold. Sayeed: [0011], “include at least one instruction to reduce output power in order not to damage the modules”. Sasaki: “reduced to a level safe for the human body when an optical fiber is not connected to the optical connector”).
6). With regard to claim 11, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the first card and the second card are configured to communicate in a non-supervisory system (e.g., Figure 1 of Kobayashi, it is a non-supervisory system. Jensen: Figures 5 and 9).
7). With regard to claim 15, Kobayashi et al discloses one or more processing devices (Control Unit 12 in Figure 1) to
monitor optical signals (and Photo diode 11B monitors the reflection signals from the transmission line 13/14/15 etc.; photo diode 11A monitors the output signal from the amplification unit 1) transmitted along an optical fiber link (13/14/15) from an output port of a first card (the card associated with the amplification unit 1) to an input port of a second card (the card that receives the optical signal transmitted along the fiber 14 and connector 15 etc. The system is used for optical signal transmission; it is inherent that a node etc. is associated with the connector 15); 
in response to detecting a fiber disconnection state when an amplifier of the first card is in a normal operating condition ([0030], [0036] and [0042]-[0051], and Figures 2 and 3 show “thresholds” for the comparison), cause the amplifier of the first card to enter a forced Automatic Power Reduction (APR) condition ([0018], [0031] and [0042] etc., “the control unit 12 preferably controls the pumping light source 9B and 10 so that the output from the pumping light sources 9B and 10 is reduced or halted when the control unit 12 determines that there is a connector disengagement”), wherein the forced APR condition is configured to allow for an uninterrupted debugging procedure (the output power is not completely shut down, the photodiodes are still monitoring the signal powers; therefore, it is obvious to one skilled in the art that the forced APR condition is configured to allow for an uninterrupted debugging procedure); and 
return the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared ([0042], “Once the connector disengagement is rectified, monitoring of connector disengagement is resumed”).
Kobayashi et al does not expressly disclose that a non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause the one or more processing devices to perform the monitoring, detecting and returning etc. procedures; and Kobayashi et al also does not expressly indicate an uninterrupted debugging procedure, and perform the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection, wherein the fiber disconnection state is based on both monitored optical signals at the output port of the first card and the input port of the second card.
Regarding the non-transitory computer-readable medium storing a computer logic etc., Sayeed et al discloses a system/method in which “In some embodiments, at least one of the modules has a back-reflector photodiode on an output port to detect back-reflection coming into the port. Some embodiments may include at least one instruction to reduce output power in order not to damage the modules” ([0011]) and “Some EFDAs have built-in back-reflector photodiodes on the output port that can detect any amount of back-reflection coming to that port. If the amount of back reflection is too high, the EFDA output power can be reduced using Automatic Power Reduction (APR)” ([0031], also refer to [0055] and [0056]); and Sayeed et al also discloses a non-transitory computer-readable medium configured to store computer logic having instructions that, when executed, cause the one or more processing devices to perform the functionality described ([0025], [0061] and [0062]; and claim 27 etc.).
An implemented computer logic/software would perform same function of a hardware for better adaptability, flexibility, controlling, and less expense. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer logic stored in non-transitory computer-readable medium as taught by Sayeed et al to the system/method of Kobayashi et al in order to enhance the controllability, reduce cost, and improve the adaptability and flexibility of the optical communication system.
Regarding the uninterrupted debugging procedure and issue of lower Optical Return Loss (ORL) or higher back-reflection, first, Kobayashi et al discloses that different back-reflections (higher or lower loss/reflections) can be used to determine whether a fiber is engaged or disengaged (Abstract, Figures 2 and 3, [0042]-[0051]), that is, Kobayashi et al discloses an issue of lower Optical Return Loss (ORL) or higher back-reflection. Second, Sasaki discloses an optical fiber “applied in an optical communication system using the wavelength division multiplexing method”, and PIN-PD (32) monitors optical signals reflected from connector etc., and PIN-PD monitors transmitted optical signals; the forced auto power reduction (APR) condition ([0009], [0048]-[0054], and Figure 3, steps S3 and S4, the step S4 reduces the power) allows for an uninterrupted debugging procedure (steps S5->S6->S7 and S7->S5 loop), and return the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared (step S7 and step S8), and perform the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection ([0049]-[0054] and Figure 3, in the power reduce mode or APR, the comparator/controller 36 determines whether the optical connector 12 is in a disconnected state or in a connected state based on monitored optical return loss or back-reflection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sasaki to the system/method of Kobayashi et al and Sayeed et al so that the amplifier continues to output optical signals with reduced power, and the monitoring mechanism continues to monitor the reflected signals, and then a connected state/status can be quickly and easily identified, and a normal operating can be quickly restored.
Regarding monitoring input and output powers, it is common to monitor optical signals at the output port of a first card and the input port of a second card so to determine the disconnection state between the two cards. E.g., Jessen discloses an optical communication system/method (Figures 5 and 9), in which a disconnection state is based on both monitored optical signals at the output port (monitored by power detector 508 at port 538, or 513 at port 542) of the first device/card (e.g., 502, or 504) and the input port (monitored by power detector 512 at port 530, or 509 at port 526) of the second device/card (e.g., 504, or 502; Figure 6A and 6B); also refer to Figures 9 and 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the monitoring schemes taught by Jensen to the system/method of Kobayashi et al and Sayeed et al and Sasaki so that disconnection state can be more accurate/reliable determined by monitoring both optical signals at the output port of the first card and the input port of the second card.
8). With regard to claim 16, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 15 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the fiber disconnection state is detected at a start of a fiber fault (Kobayashi: Sayeed: [0012] detecting fault. Jensen: Figures 5 and 9), a fiber cleaning procedure, or a fiber maintenance procedure (Kobayashi: [0006] and [0042], maintenance procedure. Jessen: Figures 5, 6, 9 and 10), and wherein the fiber disconnection state is detected by determining a high back-reflection at the output port of the first card (refer claim 1 rejection) or wherein the fiber disconnection state is detected by determining a Loss of Signal (LOS) at the input port of the second card . (Jessen: Figures 5, 6, 9 and 10).
9). With regard to claim 17, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 15 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki further discloses wherein the optical signals include a substantially full spectrum including traffic channels (as shown in Figure 1 of Kobayashi, and Figure 1 of Sasaki, the input signals to the amplifier do not change; only the pump power is reduced, or the power output from the amplifier is reduce. The traffic channels do not change, and the outputs from the amplifier still have “full spectrum”) and/or Amplified Spontaneous Emission (ASE)-loaded channel holders.
10). With regard to claim 19, Kobayashi et al discloses a method comprising the steps of: 
monitoring optical signals (and Photo diode 11B monitors the reflection signals from the transmission line 13/14/15 etc.; photo diode 11A monitors the output signal from the amplification unit 1) transmitted along an optical fiber link (13/14/15) from an output port of a first card (the card associated with the amplification unit 1) to an input port of a second card (the card that receives the optical signal transmitted along the fiber 14 and connector 15 etc. The system is used for optical signal transmission; it is inherent that a node etc. is associated with the connector 15); 
in response to detecting a fiber disconnection state when an amplifier of the first card is in a normal operating condition ([0030], [0036] and [0042]-[0051], and Figures 2 and 3 show “thresholds” for the comparison), causing the amplifier of the first card to enter a forced Automatic Power Reduction (APR) condition ([0018], [0031] and [0042] etc., “the control unit 12 preferably controls the pumping light source 9B and 10 so that the output from the pumping light sources 9B and 10 is reduced or halted when the control unit 12 determines that there is a connector disengagement”), wherein the forced APR condition is configured to allow for an uninterrupted debugging procedure (the output power is not completely shut down, the photodiodes are still monitoring the signal powers; therefore, it is obvious to one skilled in the art that the forced APR condition is configured to allow for an uninterrupted debugging procedure); and 
returning the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared ([0042], “Once the connector disengagement is rectified, monitoring of connector disengagement is resumed”).
Kobayashi et al also does not expressly indicate an uninterrupted debugging procedure, performing the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection, wherein the fiber disconnection state is based on both monitored optical signals at the output port of the first card and the input port of the second card. 
However, first, Kobayashi et al discloses that different back-reflections (higher or lower loss/reflections) can be used to determine whether a fiber is engaged or disengaged (Abstract, Figures 2 and 3, [0042]-[0051]), that is, Kobayashi et al discloses an issue of lower Optical Return Loss (ORL) or higher back-reflection. Second, Sayeed et al discloses a system/method in which “In some embodiments, at least one of the modules has a back-reflector photodiode on an output port to detect back-reflection coming into the port. Some embodiments may include at least one instruction to reduce output power in order not to damage the modules” ([0011]) and “Some EFDAs have built-in back-reflector photodiodes on the output port that can detect any amount of back-reflection coming to that port. If the amount of back reflection is too high, the EFDA output power can be reduced using Automatic Power Reduction (APR)” ([0031], also refer to [0055] and [0056]); and Sayeed et al also discloses that a computer programs can be used to automatically monitor and control the power reduction and restoration of normal operations ([0025], [0061] and [0062]; and claim 27 etc.); that is the computer program performs an uninterrupted debugging procedure. Third, another prior art, Sasaki, discloses an optical fiber “applied in an optical communication system using the wavelength division multiplexing method”, and PIN-PD (32) monitors optical signals reflected from connector etc., and PIN-PD monitors transmitted optical signals; the forced auto power reduction (APR) condition ([0009], [0048]-[0054], and Figure 3, steps S3 and S4, the step S4 reduces the power) allows for an uninterrupted debugging procedure (steps S5->S6->S7 and S7->S5 loop), and return the amplifier of the first card from the forced APR condition back to the normal operating condition after receiving an indication that the fiber disconnection state has cleared (step S7 and step S8), and perform the uninterrupted debugging procedure with reduced optical power to debug an issue of lower Optical Return Loss (ORL) or higher back-reflection ([0049]-[0054] and Figure 3, in the power reduce mode or APR, the comparator/controller 36 determines whether the optical connector 12 is in a disconnected state or in a connected state based on monitored optical return loss or back-reflection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sayeed et al and Sasaki to the system/method of Kobayashi et al and Sayeed et al so that the amplifier continues to output optical signals with reduced power, and the monitoring mechanism continues to monitor the reflected signals, and then a connected state can be quickly and easily identified, and a normal operating can be quickly restored.
Regarding monitoring input and output powers, it is common to monitor optical signals at the output port of a first card and the input port of a second card so to determine the disconnection state between the two cards. E.g., Jessen discloses an optical communication system/method (Figures 5 and 9), in which a disconnection state is based on both monitored optical signals at the output port (monitored by power detector 508 at port 538, or 513 at port 542) of the first device/card (e.g., 502, or 504) and the input port (monitored by power detector 512 at port 530, or 509 at port 526) of the second device/card (e.g., 504, or 502; Figure 6A and 6B); also refer to Figures 9 and 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the monitoring schemes taught by Jensen to the system/method of Kobayashi et al and Sayeed et al and Sasaki so that disconnection state can be more accurate/reliable determined by monitoring both optical signals at the output port of the first card and the input port of the second card.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over in view Kobayashi et al and Sayeed et al and Sasaki and Jensen as applied to claim 1 above, and further in view of Passier et al (US 2004/0047628).
1). With regard to claim 3, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further discloses wherein the fiber disconnection state is detected by determining that a back-reflection at the output port of the first card exceeds a first threshold or an Optical Return Loss (ORL) at the output of the first card drops below a second threshold (refer claim 1 rejection) and a Loss of Signal (LOS) at the input port of the second card is detected (Figures 5 and 9 of Jensen). But, Kobayashi et al and Sayeed et al and Sasaki and Jensen do not expressly disclose that the disconnection state is determined by both a back-reflection at the output port of the first card and a Loss of Signal (LOS) at the input port of the second card. 
However, Passier et al discloses a system/method to control power outputs from an amplifier of a node (Figures 1-7 etc.), in which a reflection signal is detected (e.g., Figures 3, 5 and 7 etc., the detector 48/54 detects a back-reflection), and a Loss of Signal (LOS) at the input port of the second card is detected (by detector 30 or 30A; “an LOS indicator is then communicated upstream to upstream network element 34 via an OSC over a second fiber”, [0036]-[0040]. Since input power is detected, it is inherent that a threshold is used so that the LOS event can be determined). By using one more detection mechanism, the fiber disconnection or fault can be accurately identified. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Passier et al to the system/method of Kobayashi et al and Sayeed et al and Sasaki and Jensen so that the fiber fault/disconnection can be quickly and accurately determined with the power monitoring the back-reflection signal at a first card and signals an input port of a second card.
2). With regard to claim 4, Kobayashi et al and Sayeed et al and Sasaki and Jensen and Passier et al disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen and Passier et al further discloses wherein the indication that the fiber disconnection state has cleared is based on determining that the back reflection drops below the first threshold or the ORL exceeds the second threshold and that the LOS is no longer detected (the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen and Passier et al discloses that thresholds are used to determine the disconnection/fault etc., and Kobayashi et al and and Sasaki teach to identify whether a disconnection state has cleared. Jensen and Passier discloses to monitor the LOS at another port and send the monitoring result to the first card; therefore, it is obvious to one skilled in the art that the LOS also is used to determine the fiber disconnect state. That is, the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen and Passier et al teaches/suggests wherein the indication that the fiber disconnection state has cleared is based on determining that the back reflection drops below the first threshold or the ORL exceeds the second threshold and that the LOS is no longer detected).

Claims 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view Kobayashi et al and Sayeed et al and Sasaki and Jensen as applied to claim 1 above, and further in view of Sridhar et al (US 2014/0072306).
1). With regard to claims 7 and 18, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claims 1 and 15 above. But, Kobayashi et al and Sayeed et al and Sasaki and Jensen do not expressly disclose wherein the first card and the second card are part of a common node, and wherein the optical fiber link is an intra-nodal link.
However, Sridhar et al discloses a node (e.g., 14 or 16 in Figure 1, [0015]); a first card (EDFA 22) and a second card (Raman amplifier 18) are within the common node (14 or 16), and an intra-nodal link is used to connect the two cards (amplifiers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sridhar et al to the system/method of Kobayashi et al and Sayeed et al and Sasaki and Jensen so that another amplifier (e.g., Raman) can be used in the same node, and the system capacity/bandwidth can be further increased, and also the connection between the two cards (amplifiers) can be monitored based on the teachings of Kobayashi et al and Sayeed et al and Sasaki.
2). With regard to claim 12, Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. But, Kobayashi et al and Sayeed et al and Sasaki and Jensen do not expressly disclose wherein one of the first and second cards is a Raman card and the other of the first and second cards is an Erbium-Doped Fiber Amplifier (EDFA) card.
However, Sridhar et al discloses a node (e.g., 14 or 16, in Figure 1, [0015]), which has a first card (EDFA 22, or 24) and a second card (Raman amplifier 18, or 20) and “offer all the Raman safety features in the link” ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sridhar et al to the system/method of Kobayashi et al and Sayeed et al and Sasaki so that another amplifier (e.g., Raman) can be used to amplify the optical signals, and the system capacity/bandwidth can be further increased, and also the connection between the two cards (amplifiers) can be monitored based on the teachings of Kobayashi et al and Sayeed et al and Sasaki and Jensen for safety reasons and equipment damage concerns.
3). With regard to claim 13, Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al disclose all of the subject matter as applied to claims 1 and 12 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al further disclose wherein the first card is a Raman card (e.g., Sridhar: Figures 1 and 4, the first card RA 20) and the second card is an EDFA card (e.g., Sridhar: Figures 1 and 4, the second card EDFA 24), wherein, in response to detecting the fiber disconnection state, the instructions further cause the processing device to shut down Raman pumps of the Raman card to reduce power below a fiber-damage threshold and an eye-damage threshold (Kobayashi: [0006], preventing damage to eye and skin; and enhance safety [0012], [0021] and [0022], then it is obvious the power output from the amplifier is at a level below a fiber-damage threshold and an eye-damage threshold. Sayeed: [0011], “include at least one instruction to reduce output power in order not to damage the modules”. Sasaki: “reduced to a level safe for the human body when an optical fiber is not connected to the optical connector”. Sridhar: Raman amplifier can be used), and wherein, in response to receiving the indication that the fiber disconnection state has cleared, the instructions further cause the processing device to turn the Raman pumps back to normal operation (refer to claim 1 rejections and Figure 3 of Sasaki etc., the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen discloses: in response to detecting the fiber disconnection state, the instructions further cause the processing device to shut down pumps of an amplifier card to reduce power below a fiber-damage threshold and an eye-damage threshold, and wherein, in response to receiving the indication that the fiber disconnection state has cleared, the instructions further cause the processing device to turn the amplifier pumps back to normal operation. As discussed in claim 12 rejection, the connection between the Raman amplifier (RA) and EDFA amplifier also should be monitored for safety and component protection, that is, the Raman pumps of the Raman card should be reduced to reduce power below a fiber-damage threshold and an eye-damage threshold, and wherein, in response to receiving the indication that the fiber disconnection state has cleared, the instructions further cause the processing device to turn the Raman pumps back to normal operation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in view Kobayashi et al and Sayeed et al and Sasaki and Jensen as applied to claim 1 above, and further in view of Ghera et al (US 2007/0177254).
Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further disclose the force APR condition is further configured to reduce a risk of eye damage from laser light emitted from the optical fiber link by operating the amplifier of the first card at a level below a safety limit (Kobayashi: [0006], preventing damage to eye and skin; and enhance safety [0012], [0021] and [0022]. Sayeed: [0011], “include at least one instruction to reduce output power in order not to damage the modules”. Sasaki: “reduced to a level safe for the human body when an optical fiber is not connected to the optical connector”). But, Kobayashi et al and Sayeed et al and Sasaki and Jensen do not expressly disclose that the level is below a 1M safety limit.
However, the 1M safety limit is a common eye safety standard. And as disclosed by Ghera et al, “laser safety standards (such as International Standard, "Safety of Laser Products--Part 1: Equipment Classification, Requirements and User's Guide", IEC 60825-1 and International Standard, "Safety of Laser Products--Part 2: Safety of Optical Fiber Communication Systems", IEC 60825-2). These standards specify a certain limit for safe (so called "class 1M") radiation, such that exposure to such radiation under normal circumstances will not cause eye or skin damage. … . If an amplifier has higher output power, for example in the case of a DRA or a lumped amplifier with high output power, then an automatic shut-down procedure needs to be provided in order to retain a class 1M safety classification” ([0007]), “control unit 216 sends a signal to gain stage 202 to shut down or to reduce the power of amplified signal 206 to a safe level (e.g. below 21 dBm for class 1M laser safety for signals in the C-Band or L-Band)” ([0040]; also [0044] and [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghera et al with Kobayashi et al and Sayeed et al and Sasaki and Jensen so that the power level of the optical signals from the amplifier is compliant with the industrial safety standard. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view Kobayashi et al and Sayeed et al and Sasaki and Jensen as applied to claim 1 above, and further in view of Sridhar et al (US 2014/0072306) and Passier et al (US 2004/0047628)
Kobayashi et al and Sayeed et al and Sasaki and Jensen disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen further disclose the system of claim 1, comprise a first controller in communication with the first card to detect when the fiber disconnection state occurs and when the fiber disconnection state is cleared, and Jensen discloses that two controllers (e.g., 518/160 and 520/162) are used in the system, and the second controller in communication with the second device/card (e.g., 504), wherein the first and second controllers are configured to detect when the fiber disconnection state occurs (Figures 6 and 10).
But, Kobayashi et al and Sayeed et al and Sasaki and Jensen do not expressly disclose the system of claim 1, wherein the first and second controllers are configured to detect when the fiber disconnection state is cleared.
However, However, Sridhar et al discloses a communication system (Figures 1 and 4 etc.), and each node (14 and 16) has a controller ([0003]), and each Raman amplifier has its own amplifier (e.g., 180 in Figure 3). Another prior art, Passier et al, also discloses a mechanism to detect disconnection/fault etc. (Figures 1-7 etc.), and each card has on-board controller ([0035], “the on-board detector be linked to the control of the on-board laser via some relatively simple FPGA logic”) and “an LOS indicator is then communicated upstream to upstream network element 34 via an OSC over a second fiber” ([0036]-[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sridhar et al and Passier et al to the system/method of Kobayashi et al and Sayeed et al and Sasaki and Jensen so that the fiber fault/disconnection can be quickly and accurately determined with the power monitoring by two controllers.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al as applied to claims 15 and 18 above, and further in view of Viswanathan et al (US 2004/0120643) and Casanova et al (US 6,583,899) and Ghera et al (US 2007/0177254).
Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al disclose all of the subject matter as applied to claim 1 above. And the combination of Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al further disclose wherein the forced APR condition includes operating the amplifier of the first card at a level below a fiber-damage threshold (Kobayashi: enhance safety [0012], [0021] and [0022], then it is obvious the power output from the amplifier is at a level below a fiber-damage threshold and an eye-damage threshold. Sayeed: [0011], “include at least one instruction to reduce output power in order not to damage the modules”. Sasaki: “reduced to a level safe for the human body when an optical fiber is not connected to the optical connector”), wherein the forced APR condition is further configured to reduce a risk of eye damage from laser light emitted from the optical fiber link by operating the amplifier of the first card at a level below a safety limit (Kobayashi: [0006], preventing damage to eye and skin; and enhance safety [0012], [0021] and [0022], then it is obvious the power output from the amplifier is at a level below an eye-damage threshold. Sayeed: [0011], “include at least one instruction to reduce output power in order not to damage the modules”. Sasaki: “reduced to a level safe for the human body when an optical fiber is not connected to the optical connector”).
But, Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al do not expressly disclose wherein the fiber-damage threshold is about 50mW, a level below a 1M safety limit for eye safety, and wherein the 1M safety limit is about 21.3 dBm at a wavelength of the optical signals of 1550nm.
However, first, Viswanathan et al discloses “Clear evidence of damage to treated optical fibers was observed at laser average power settings of 50 mW and 150 mW. Visual damage indicates that the affected optical fiber will have lost a significant amount of its original mechanical strength”. And, Casanova et al discloses “According to prevailing international standards, such as IEC 60825-2, severe safety precautions are required to protect service personnel from hazardous conditions when servicing a break in optical fiber 16A or 16B. Such a situation exists with amplifiers of Class 3B (as defined by IEC 60825-1) that operate with output power levels between 50 mW and 500 mW with wavelengths in the window of 1550 nm. If a fiber cut occurs in such a system, an optical safety circuit must reduce the optical power level to a safe operation corresponding to Class 1, that is, below 10 mW (10 dBm)” (column 8 lines 3-18), and “The pump source for booster amplifier 18A, however, is controlled to provide a reduced level of pump power to fiber amplifier 18A, causing this amplifier to operate at an output power level that qualifies as Class 3A under IEC 60825-1. Preferably, the reduced power condition or safety condition for booster amplifier 18A is where the output power level of between 10 mW and 50 mW (10 dBm to 17 dBm), and most preferably at a level of about 13 dBm” (column 13 lines 2-10). And another prior art, Ghera et al, discloses “laser safety standards (such as International Standard, "Safety of Laser Products--Part 1: Equipment Classification, Requirements and User's Guide", IEC 60825-1 and International Standard, "Safety of Laser Products--Part 2: Safety of Optical Fiber Communication Systems", IEC 60825-2). These standards specify a certain limit for safe (so called "class 1M") radiation, such that exposure to such radiation under normal circumstances will not cause eye or skin damage. … . If an amplifier has higher output power, for example in the case of a DRA or a lumped amplifier with high output power, then an automatic shut-down procedure needs to be provided in order to retain a class 1M safety classification” ([0007]), “control unit 216 sends a signal to gain stage 202 to shut down or to reduce the power of amplified signal 206 to a safe level (e.g. below 21 dBm for class 1M laser safety for signals in the C-Band or L-Band)” ([0040]; also [0044] and [0048]). 
That is, the 1M safety limit is a common eye safety standard and the fiber-damage threshold of about 50mW is a recommendation from the industrial standard. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan et al and Casanova et al and Ghera et al with Kobayashi et al and Sayeed et al and Sasaki and Jensen and Sridhar et al so that the power level of the optical signals from the amplifier is compliant with the industrial safety standard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0253139.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 21, 2022